Citation Nr: 0411389	
Decision Date: 04/30/04    Archive Date: 05/06/04

DOCKET NO.  03-20 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

Entitlement to an initial compensable disability rating for a 
bilateral sensorineural hearing loss disability.  



REPRESENTATION

Appellant represented by:	New Jersey Department of Military 
and Veterans' Affairs



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from November 1975 
to March 1976, from March 1980 to March 1982, and from January 
1990 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the appellant in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.  

2.  The veteran's service-connected bilateral hearing loss is 
manifested by a pure tone threshold average of 34 decibels with 
discrimination ability of 94 percent (numeric designation I) in 
the right ear and a pure tone threshold average of 20 decibels 
with discrimination ability of 96 percent (numeric designation I) 
in the left ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for the service-connected 
bilateral hearing loss disability have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4, Code 6100 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") became 
law on November 9, 2000.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty to 
notify a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. 

The veteran filed a claim for service connection for his hearing 
loss in January 2002.  In September 2002, pursuant to the 
requirements of VCAA, the veteran was sent a letter which informed 
him of the requirements for service connection and the evidence he 
should submit to substantiate that claim.  A March 2003 rating 
decision granted service connection for a bilateral sensorineural 
hearing loss, assigning a noncompensable evaluation.  The veteran 
disagreed with the noncompensable evaluation.  He was promptly 
provided a statement of the case which gave him the rating 
criteria and explained how they applied to his case.  

VA has made reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim for benefits.  All 
relevant Federal records have been obtained.  This includes 
service medical records from the veteran's reserve service.  VA 
records have been obtained.  The veteran has been examined by VA 
and a medical opinion rendered.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  There is no reasonable possibility that further 
assistance would aid in substantiating the claim.  

Further, the veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 341, 
344 (1996).  Notably, neither the appellant nor the representative 
has asserted that the case requires further development or action 
under VCAA or its implementing regulations.  

Thus, the Board finds VA has completed its duties under VCAA and 
implementing regulations.  Further, VA has completed the 
development of this case under all applicable law, regulations and 
VA procedural guidance.  See also 38 C.F.R. § 3.103 (2003).  
Therefore, it would not abridge the appellant's rights under VCAA 
and implementing regulations for the Board to proceed to review 
the appeal.  

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet App 412 (2004) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must 
be provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  

In the present case, regarding the issue of entitlement to an 
initial compensable disability rating for a bilateral 
sensorineural hearing loss disability, a substantially complete 
application for service connection was received in January 2002.  
Thereafter, in a rating decision dated in March 2003, the AOJ 
granted service connection, initially assigning a noncompensable 
evaluation.  When the rating action granting service connection 
was promulgated, in March 2003, the AOJ provided notice to the 
claimant regarding the evaluation of the disability.  The veteran 
notified the RO of his disagreement in April 2003 and the RO sent 
him a statement of the case in June 2003.  The statement of the 
case told the veteran what information and evidence is needed to 
substantiate a higher evaluation, as well as what information and 
evidence must be submitted by the claimant, what information and 
evidence will be obtained by VA, and the need for the claimant to 
submit any evidence in his possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication evaluating the 
claim, the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, at  
421, 422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision notice 
was not prejudicial to the appellant.  Id. ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-AOJ-
decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the general 
statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
at 421.  Similarly, a claimant is not compelled under 38 U.S.C. § 
5108 to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after a 
decision of either the AOJ or the Board becomes final that a 
claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant was not given prior to the first 
AOJ evaluation of the disability, the notice was provided by the 
AOJ prior to the transfer and certification of the appellant's 
case to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b).  After the notice was provided, the case was 
readjudicated and a Statement of the Case (SOC) was provided to 
the appellant.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices. 

Therefore, notwithstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the claimant.  

The Court's decision in Pelegrini, at 422 held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  

In this case, although the notice that was provided to the 
appellant does not contain the "fourth element," the Board finds 
that the appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  Particularly, 
the statement of the case, notified the veteran of the rating 
criteria and put him on notice that he needed to submit evidence 
of a greater hearing loss.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content requirements 
is harmless error.  In this case, any error in notice is rendered 
harmless because the evaluation of hearing loss depends on the 
mechanical application of test results to the rating criteria.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing threshold 
level as measured by pure tone audiometry tests in the frequencies 
1000, 2000, 3000 and 4000 cycles per second.  See 52 FR 44118, 
Nov. 18, 1987.  The rating schedule establishes 11 auditory acuity 
levels designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4, including 38 C.F.R. § 4.85 and Codes 
6100-6110 (2003).  

On examination for reserve service in February 2001, pure tone 
thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
10
25
80
80
49
Left
05
05
20
35
16

Speech audiometry was not reported.  These audiologic results 
produce a numeric designation of "III" for the right ear and "I" 
for the left ear.  When this numeric designation is applied to the 
rating criteria, the result is a noncompensable rating.  38 C.F.R. 
Part 4, including § 4.85, and Code 6100 (2003).  

On the authorized VA audiological evaluation, in May 2001, pure 
tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
10
10
60
65
36
Left
10
10
15
35
18

Speech audiometry revealed speech recognition ability of 90 
percent correct in the right ear and 100 percent correct in the 
left ear.  These audiologic results produce a numeric designation 
of "II" for the right ear and "I" for the left ear.  When this 
numeric designation is applied to the rating criteria, the result 
is a noncompensable rating.  38 C.F.R. Part 4, including § 4.85, 
and Code 6100 (2003).  

On the authorized VA audiological evaluation, in October 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
Right
05
05
60
65
34
Left
05
05
20
50
20

Speech audiometry revealed speech recognition ability of 94 
percent correct in the right ear and 96 percent correct in the 
left ear.  These audiologic results produce a numeric designation 
of "I" for the right ear and "I" for the left ear.  When this 
numeric designation is applied to the rating criteria, the result 
is a noncompensable rating.  38 C.F.R. Part 4, including § 4.85, 
and Code 6100 (2003).  

Analysis  The veteran has complained that his hearing was tested 
in a quiet room with no background noise and no interruptions, 
under perfectly controlled conditions.  He asserts that no 
allowance is made for his inability to hear if background music is 
playing, machinery is humming, ceilings are low, the speaker is a 
child, or if he is on the telephone.  He contends that the testing 
does not reflect his hearing impairment under real-life 
conditions.  

The Court has noted that the assignment of disability ratings for 
hearing impairment are derived at by a mechanical application of 
the numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  While the testing is done under laboratory conditions, 
the rating criteria consider the resultant industrial impairment 
consistent with the laboratory findings.  Thus, the veteran's 
complaints as to the evaluation do not form a basis for a higher 
evaluation.  In this case, all three of the most recent audiologic 
tests have results which lead to a noncompensable evaluation.  
Consequently, the preponderance of evidence is against the claim 
for a higher evaluation.  

Other Criteria and Extraschedular Rating  The potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (2003) have been considered whether or not 
they were raised by the veteran as required by the holding of the 
United States Court of Veterans Appeals in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2003).  The Board, as did the RO (see statement of 
the case dated in June 2003), finds that the evidence of record 
does not present such "an exceptional or unusual disability 
picture as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2003).  In 
this regard, the Board finds that there has been no showing by the 
veteran that this service-connected disability has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds that 
the criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Further, the audiologic evidence does 
not show an exceptional pattern of hearing impairment as defined 
in 38 C.F.R. § 4.86 (2003).  


ORDER

An initial compensable disability rating for a bilateral 
sensorineural hearing loss disability is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



